


Exhibit 10.50

 

 

Protein Design Labs, Inc.

 

Retiree Health Care Plan

 

 

Effective June 1, 2003

 

--------------------------------------------------------------------------------


 


TABLE OF CONTENTS

 

SECTION I – ESTABLISHMENT AND PURPOSE

 

 

 

 

1.1

Establishment and Purpose

 

1.2

Exclusive Purpose

 

1.3

Effective Date

 

1.4

Plan Year

 

 

 

 

SECTION II - ELIGIBILITY

 

 

 

 

2.1

Eligibility

 

2.2

Participation

 

2.3

Contribution Requirements

 

2.4

Cessation of Participation

 

2.5

Extended Benefits

 

2.6

Newly Acquired Dependents

 

2.7

Special Enrollment

 

2.8

Qualified Medical Child Support Orders

 

 

 

 

SECTION III - BENEFITS

 

 

 

 

3.1

Benefits Provided

 

3.2

Changes in Benefits

 

3.3

Health Plan Defined

 

3.4

Amendment and Termination

 

3.5

Newborns’ and Mothers’ Health Protection Act of 1996

 

3.6

The Federal “Women’s Health & Cancer Rights Act of 1998” Requires Coverage of
Treatment Related to Mastectomy

 

 

 

 

SECTION IV – ADMINISTRATION OF THE PLAN

 

 

 

 

4.1

Plan Sponsor and Plan Administrator

 

4.2

Named Fiduciary

 

4.3

Appointment of the Plan Administrator

 

4.4

Powers and Responsibilities

 

4.5

Allocation of Duties and Responsibilities

 

4.6

Benefits Provided

 

4.7

Expenses

 

 

 

 

SECTION V – HEALTH CLAIM PROCEDURES

 

 

 

 

5.1

Health Claims

 

5.2

When Health Claims Must Be Filed

 

5.3

Timing of Claim Decisions

 

 

--------------------------------------------------------------------------------


 

5.4

Claims Appeal Procedure

 

5.5

Timing of an Appeal

 

5.6

Timing of Notification of Benefit Determination on Review

 

5.7

Requirements for Medicaid

 

5.8

Privacy of Information

 

 

 

 

SECTION VI – GENERAL PROVISIONS

 

 

 

 

6.1

Nonguarantee of Employment

 

6.2

Mailing Notices

 

6.3

Submitting Notices

 

6.4

Non-Assignability

 

6.5

No Guarantee of Tax Consequences

 

6.6

COBRA Applicability

 

6.7

Governing Law

 

6.8

Gender and Number

 

6.9

Official Document

 

6.10

Amendment or Modification

 

6.11

Plan Termination

 

 

 

 

APPENDIX A

 

 

 

 

APPENDIX B

 

 

--------------------------------------------------------------------------------


 

SECTION I - ESTABLISHMENT AND PURPOSE

 

1.1                               Establishment and Purpose

 

Protein Design Labs, Inc. (PDL), hereby establishes the Protein Design Labs,
Inc. Retiree Health Care Plan (Plan) for certain eligible former employees of
PDL and their eligible dependents.  It is the intention of PDL that this Plan
qualify as an accident and health plan within the meaning of Section 105 of the
Internal Revenue Code (Code) and, to the extent the benefits provided under the
Plan are not discriminatory, that they be eligible for exclusion from gross
income under the Code.

 

1.2                               Exclusive Purpose

 

The exclusive purpose of this Plan is to provide health-related benefits
described herein for the eligible former employees of PDL and their eligible
family members.  No expenses payable under this Plan will be payable under any
other benefit plan of PDL.

 

1.3                               Effective Date

 

The original effective date of the Plan is June 1, 2003

 

1.4                               Plan Year

 

The Plan Year is December 1 through November 30 of the following calendar year.

 

1

--------------------------------------------------------------------------------


 

SECTION II - ELIGIBILITY

 

2.1                               Retiree Eligibility

 

All officers with at least ten full years of service and who were eligible to
participate as employees in the PDL sponsored health plans made available to the
active employees of PDL, who elect to retire under the terms of the then current
PDL retirement requirements, shall become participants in the plan on the later
of the Effective Date of the Plan or, upon their date of retirement.

 

2.2                               Eligible Dependents

 

For purposes of this Plan, eligible dependents shall include only those persons
who meet the PDL sponsored health plan definition of dependents for purposes of
the plan in which the employee participated on the day before his/her date of
retirement.

 

2.3                               Contribution Requirements

 

In the event that PDL requires contributions toward the cost of this Plan,
coverage under this plan shall not take effect for persons for whom
contributions are required, until such time as the contribution requirements are
met. Contributions, if any, are described in Appendix A of this Plan.

 

2.4                               Cessation of Participation

 

Eligibility under this Plan shall terminate upon the earliest of:

 

a)                                      the retiree meets the age requirements
for benefits under Title XVIII of Social Security Act (commonly known as
Medicare);

b)                                     the date the retiree dies, except as
provided for under section 2.5 of this Plan;

c)                                      the date the retiree becomes covered
under another group health plan;

d)                                     the date required contributions cease to
be paid; and,

e)                                      the date the spouse or dependent of the
retiree ceases to meet the eligibility requirements under the PDL Health Plan.

 

2.5                               Survivor Benefits

 

In the event the retiree dies prior to meeting the age requirements for benefits
under Medicare, dependents covered under this Plan on the retiree’s date of
death shall remain eligible for extended benefits under this Plan under the same
terms and conditions as applied on the date of the retiree’s death. In the event
that PDL changes the terms and conditions of this Plan, such changes shall apply
to surviving eligible dependents.

 

2.6                               Newly Acquired Dependents

 

In the event the retiree acquires dependents while covered under this Plan, and
said dependents meet the eligibility requirements specified in the PDL Health
Plan, these newly acquired dependents shall become eligible to participate
subject to the provisions of Section 2.7 of this Plan. Dependents (including
spouses) acquired by a surviving spouse shall not be eligible to participate in
this Plan.

 

2.7                               Special Enrollment

 

Subject to the special open enrollment periods of Section 9801 (f) of the Code,
a covered retiree who acquires a dependent as a result of marriage, birth,
adoption or placement for adoption, may be able to enroll dependents, provided
that the retiree requests enrollment within 30 days after the marriage, birth,
adoption, or placement for adoption. If the retiree fails to complete the

 

2

--------------------------------------------------------------------------------


 

enrollment process on a timely basis, the dependents may be required to wait
until the group’s next open enrollment to obtain coverage the dependents also
may be subject to additional limitations on the coverage available at that time.

 

2.8                               Qualified Medical Child Support Orders

 

This Plan will also provide benefits as required by any qualified medical child
support order, as defined in ERISA Section 609(a), and provide benefits to
dependent children placed with participants or beneficiaries for adoption under
the same terms and conditions as apply in the case of dependent children who are
natural children of participants or beneficiaries, in accordance with ERISA
Section 609(c).  The Plan will provide a copy of its written procedures to plan
participants upon request.

 

3

--------------------------------------------------------------------------------


 

SECTION III - BENEFITS

 

3.1                               Benefits Provided

 

A participant, who meets the eligibility requirements of Section 2 of this Plan,
shall be eligible to participate in the PDL retiree Health Plan. The Benefits
under this Plan shall be identical to those provided under the health plans
available to the eligible active employees of PDL.

 

3.2                               Changes in Benefits

 

In the event that PDL changes the benefits under its health plans, all such
changes in benefits shall apply to this Plan as of the effective date of the
changes to the health plans available to the eligible active employees of PDL.

 

3.3                               Health Plan Defined

 

For purposes of this Plan, the term health plan shall include the PDL medical
and dental plans available to the eligible active employees of PDL.

 

3.4                               Amendment and Termination

 

In the event that PDL amends or terminates this Plan, this Plan will reimburse
participants for any benefits payable for expenses incurred prior to the date of
such amendment, modification or termination.

 

3.5                               Newborns’ and Mothers’ Health Protection Act
of 1996

 

Group health plans and health insurance issuers generally may not, under federal
law, restrict benefits for any hospital length of stay in connection with
childbirth for the mother or newborn child to less than 48 hours following
vaginal delivery, or less than 96 hours following a cesarean section. However,
Federal law generally does not prohibit the mother’s or newborn’s attending
provider, after consulting with the mother, from discharging the mother or her
newborn earlier than 48 hours (or 96 hours as applicable). In any case plans and
issuers may not, under Federal law, require that a provider obtain authorization
from the plan or the issuer for prescribing a length of stay not in excess of 48
hours (or 96 hours).

 

3.6                               The Federal “Women’s Health and Cancer Rights
Act of 1988” requires coverage of treatment related to mastectomy.

 

If a participant is eligible for mastectomy benefits under this coverage and
elects breast reconstruction in connection with such mastectomy, the participant
is also covered for the following:

 

1.                                       Reconstruction of the breast on which
mastectomy has been performed;

2.                                       Surgery and reconstruction on the other
breast to produce a symmetrical appearance;

3.                                       Prostheses; and,

4.                                       Treatment for physical complications of
all stages of mastectomy, including lymphademas.

 

Coverage for reconstructive breast surgery may not be denied or reduced on the
grounds that it is cosmetic in nature or that it otherwise does not meet the
coverage definition of “medically necessary”. Benefits will be provided on the
same basis as for any other illness or injury under the relevant health plan.

 

4

--------------------------------------------------------------------------------


 

SECTION IV - ADMINISTRATION OF THE PLAN

 

4.1                               Administration of the Plan

 

PDL is the Plan Sponsor and Plan Administrator as defined by ERISA.

 

PDL shall have the duty and authority to interpret and construe the Plan with
regard to all questions of eligibility, the status and rights of any person
under the Plan, and the manner, time, and amount of payment of any benefits
under the Plan. Each Employee shall, from time to time, upon request of PDL,
furnish to PDL such data and information as PDL shall require in the performance
of its duties under the Plan.

 

PDL may adopt such rules and procedures, as it deems desirable for the
administration of the Plan, provided that any such rules and procedures shall be
consistent with provisions of the Plan and ERISA.

 

PDL shall discharge its duties with respect to the Plan (i) solely in the
interest of persons eligible to receive benefits under the Plan, (ii) for the
exclusive purpose of providing benefits to persons eligible to receive benefits
under the Plan and of defraying reasonable expenses of administering the Plan
and (iii) with the care, skill, prudence and diligence under the circumstances
then prevailing that a prudent person acting in a like capacity and familiar
with such matters would use in the conduct of an enterprise of a like character
with like aims.

 

4.2                               Named Fiduciary

 

Pursuant to ERISA Section 402 (a) (1), PDL is named fiduciary of the Protein
Design Labs, Inc.  Retiree Health Plan.

 

4.3                               Appointment of the Plan Administrator

 

PDL shall designate the Plan Administrator who shall administer PDL’s Plan. Such
Plan Administrator may consist of an individual, a committee of two or more
individuals, whether or not, in either such case, the individual or any of such
individuals are Employees of PDL, a consulting firm or other independent agent,
or PDL itself.  The Plan Administrator shall be charged with the full power and
the responsibility for administering the Plan in all its details.  If no Plan
Administrator has been appointed by PDL, or if the person designated as Plan
Administrator by PDL is not available to serve as such for any reason, PDL shall
be deemed to be the Plan Administrator.  The Plan Administrator may be removed
by PDL, or may resign by giving notice in writing to PDL, and in the event of
the removal, resignation, death or termination of service by the Plan
Administrator, PDL shall, as soon as practicable, appoint a successor Plan
Administrator, such successor thereafter to have all of the rights, privileges,
duties and obligations of the predecessor Plan Administrator.

 

4.4                               Powers and Responsibilities

 

(a)                                  Administration of the Plan The Plan
Administrator shall have all powers necessary to administer this Plan, including
the power to construe and interpret the Plan documents; to decide all questions
relating to an Employee’s eligibility to participate in the Plan; to determine
the amount, manner, and timing of any payment of benefits or change in
accordance with Section 5 of the Plan; and to appoint or employ advisors,
including legal counsel, to render advice with respect to any of the Plan
Administrator’s responsibilities under the Plan.  Any construction,
interpretation, or application of the Plan by the Plan Administrator shall be
final, conclusive and binding.  All actions by the Plan Administrator shall be
taken pursuant to uniform standards applied to all persons similarly situated. 
The Plan Administrator shall have no power to add to, subtract from or modify
any of the

 

5

--------------------------------------------------------------------------------


 

terms of the Plan, or to add to any benefits provided by the Plan, or to waive
or fail to apply any requirements of eligibility for a benefit under the Plan.

 

(b)                                  Records and Reports The Plan Administrator
shall be responsible for maintaining sufficient records to reflect the
compensation of each Participant for purposes of determining the amount of
compensation of each Participant under the Plan.  The Plan Administrator shall
be responsible for submitting all required reports and notifications relating to
the Plan to Participants or their Beneficiaries, the Internal Revenue Service
and the Department of Labor.

 

(c)                                  Rules and Decisions The Plan Administrator
may adopt such rules as it deems necessary, desirable or appropriate in the
administration of the Plan.  All rules and decisions of the Plan Administrator
shall be applied uniformly and consistently to all Employees and Participants in
similar circumstances.  When making a determination or calculation, the Plan
Administrator may rely upon all such information so finished, including the
Participant’s, former Participant’s or Beneficiary’s current mailing address.

 

4.5                               Allocation of Duties and Responsibilities

 

The Plan Administrator may by written or instrument designate persons other than
the Plan Administrator to carry out any of its duties or responsibilities under
the Plan.  Any such duties or responsibilities thus allocated must be described
in the written instrument.  If a person other than an Employee of (PDL) is so
designated, such person must acknowledge acceptance of the allocated duties and
responsibilities in writing.  All such instruments shall be attached to, and
made part of the Plan.

 

4.6                               Delegation of Authority

 

PDL also hereby appoints each group insurance policy issuer (issuer) listed in
Appendix A as a named fiduciary as defined by ERISA Section 402 (a)(1), with
such powers as may be necessary to determine the benefits payable under the
insurance policies and resolve all questions pertaining to the applicability of
the benefit provisions of the insurance policies.

 

PDL hereby intends that each Issuer shall be deemed to have compiled with the
requirements of ERISA Act Section 503 (claims procedure) in its exercise of its
authority unless it has abused its discretion hereunder by acting arbitrarily
and capriciously.

 

4.7                               Expenses

 

PDL shall pay all expenses authorized and incurred by the Plan Administrator in
the administration of the Plan, unless by agreement or common practice the Plan
Administrator absorbs such expenses.

 

6

--------------------------------------------------------------------------------


 

SECTION V – HEALTH CLAIM PROCEDURES

 

The procedures outlined below must be followed by Covered Persons (“claimants”)
to obtain payment of health benefits under this Plan.

 


5.1                               HEALTH CLAIMS

 

All claims and questions regarding health claims should be directed to the
Contract Administrator.  The Plan Administrator shall have final authority for
adjudicating all claims and a full review of the decision on such claims in
accordance with the following provisions and with the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”).  The Plan Administrator has
delegated the authority to the Contract Administrator subject to the Plan
Administrator’s right to make all final decisions to process claims in
accordance with the Plan Document and Summary Plan Description.

 

Each claimant claiming benefits under the Plan shall be responsible for
supplying, at such times and in such manner as the Plan Administrator in its
sole discretion may require, written proof that the expenses were incurred or
that the benefit is covered under the Plan.  If the Plan Administrator in its
sole discretion shall determine that the claimant has not incurred a covered
expense or that the benefit is not covered under the Plan, or if the claimant
has failed to furnish such proof as is requested, no benefits shall be payable
under the Plan.

 

Under the Plan, there are four types of claims:  Urgent Pre-service, Non-urgent
pre-service, Concurrent Care and Post-service.

 

Pre-service Claims:

 

A “Pre-service Claim” is a claim for a benefit under the Plan where the Plan
conditions receipt of the benefit, in whole or in part, on approval of the
benefit in advance of obtaining medical care.

 

A “Pre-service Urgent Care Claim” is any claim for medical care or treatment
with respect to which the application of the time periods for making non-urgent
care determinations could seriously jeopardize the life or health of the
claimant or the claimant’s ability to regain maximum function, or, in the
opinion of a physician with knowledge of the claimant’s medical condition, would
subject the claimant to severe pain that cannot be adequately managed without
the care or treatment that is the subject of the claim.

 

It is important to remember that, if a claimant needs medical care for a
condition which could seriously jeopardize his life, there is no need to contact
the Plan for prior approval. The claimant should obtain such care without delay.

 

Further, if the Plan does not require the claimant to obtain approval of a
medical service prior to getting treatment, then there is no “Pre-service
Claim.”  The claimant simply follows the Plan’s procedures with respect to any
notice which may be required after receipt of treatment, and files the claim as
a Post-service Claim.

 

Concurrent Claims:

 

A “Concurrent Claim” arises when the Plan has approved an on-going course of
treatment to be provided over a period of time or number of treatments, and
either (a) the Plan determines that the course of treatment should be reduced or
terminated, or (b) the claimant requests extension of the course of treatment
beyond that which the Plan has approved.

 

If the Plan does not require the claimant to obtain approval of a medical
service prior to getting treatment, then there is no need to contact the Plan
Administrator to request an extension of a

 

7

--------------------------------------------------------------------------------


 

course of treatment.  The claimant simply follows the Plan’s procedures with
respect to any notice which may be required after receipt of treatment, and
files the claim as a Post-service Claim.

 

Post-service Claims:

 

A “Post-service Claim” is a claim for a benefit under the Plan after the
services have been rendered.


 


5.2                               WHEN HEALTH CLAIMS MUST BE FILED

 

Health claims must be filed with the Contract Administrator within 90 days of
the date charges for the service were incurred.  Benefits are based upon the
Plan’s provisions at the time the charges were incurred.  Charges are considered
incurred when treatment or care is given or supplies are provided.  Claims filed
later than that date shall be denied, unless it is shown that it was not
reasonably possible to file within 90 days, but in no event later than twelve
(12 months from the date on which covered charges were incurred.

 

A Pre-service Claim (including a Concurrent Claim that also is a Pre-service
Claim) is considered to be filed when the request for approval of treatment or
services is made and received by the Third Party Administrator in accordance
with the Plan’s procedures.  However, a Post-service Claim is considered to be
filed when the following information is received by the Contract Administrator,
together with a Form HCFA or Form UB92:

 

a.                                       The date of service;

b.                                      The name, address, telephone number and
tax identification number of the provider of the services or supplies;

c.                                       The place where the services were
rendered;

d.                                      The diagnosis and procedure codes;

e.                                       The amount of charges;

f.                                         The name of the Plan;

g.                                      The name of the covered employee; and

h.                                      The name of the patient.

 

Upon receipt of this information, the claim will be deemed to be filed with the
Plan.  The Contract Administrator will determine if enough information has been
submitted to adjudicate the claim.  If not, the Contract Administrator may
request more information.  The Contract Administrator must receive the
additional information within 45 days (48 hours in the case of Pre-service
Urgent Care Claims) from receipt by the claimant of the request for additional
information.  Failure to do so may result in claims being declined or benefits
reduced.

 


5.3                               TIMING OF CLAIM DECISIONS

 

The Plan Administrator shall notify the claimant, in accordance with the
provisions set forth below, of a denial (and, in the case of Pre-service Claims
and Concurrent Claims, of decisions that a claim is payable in full) within the
following timeframes:

 

Pre-service Urgent Care Claims:

 

a.                                       If the claimant has provided all of the
necessary information, as soon as possible, taking into account the medical
exigencies, but not later than 72 hours after receipt of the claim.

b.                                      If the claimant has not provided all of
the information needed to process the claim, then the claimant will be notified
as to what specific information is needed as soon as possible, but not later
than 24 hours after receipt of the claim.  The claimant will be notified of a
determination of benefits as soon as possible, but not later than 48 hours,
taking into account the medical exigencies, after the earliest of (i) the Plan’s
receipt of the specified

 

8

--------------------------------------------------------------------------------


 

information, or (ii) the end of the period afforded the claimant to provide the
information.

 

Pre-service Non-urgent Care Claims:

 

a.                                       If the claimant has provided all of the
information needed to process the claim, in a reasonable period of time
appropriate to the medical circumstances, but not later than 15 days after
receipt of the claim, unless an extension has been requested, then prior to the
end of the 15-day extension period.

 

b.                                      If the claimant has not provided all of
the information needed to process the claim, then the claimant will be notified
as to what specific information is needed as soon as possible, but not later
than 5 days after receipt of the claim.  The claimant will be notified of a
determination of benefits in a reasonable period of time appropriate to the
medical circumstances, either prior to the end of the extension period (if
additional information was requested during the initial processing period), or
by the date agreed to by the Plan Administrator and the claimant (if additional
information was requested during the extension period).

 

Concurrent Claims:

 

a.                                       Plan Notice of Reduction or
Termination.  If the Plan Administrator is notifying the claimant of a reduction
or termination of a course of treatment (other than by Plan amendment or
termination), before the end of such period of time or number of treatments. 
The claimant will be notified sufficiently in advance of the reduction or
termination to allow the claimant to appeal and obtain a determination on review
of that adverse benefit determination before the benefit is reduced or
terminated.

 

b.                                      Request by Claimant Involving Urgent
Care.  If the Plan Administrator receives a request from a claimant to extend
the course of treatment beyond the period of time or number of treatments that
is a claim involving Urgent Care, as soon as possible, taking into account the
medical exigencies, but not later than 24 hours after receipt of the claim, as
long as the claimant makes the request at least 24 hours prior to the expiration
of the prescribed period of time or number of treatments.   If the claimant
submits the request with less than 24 hours prior to the expiration of the
prescribed period of time or number of treatments, the request will be treated
as a claim involving Urgent Care and decided within the Urgent Care timeframe.

 

c.                                       Request by Claimant Involving
Non-urgent Care.  If the Plan Administrator receives a request from the claimant
to extend the course of treatment beyond the period of time or number of
treatments that is a claim not involving Urgent Care, the request will be
treated as a new benefit claim and decided within the timeframe appropriate to
the type of claim (either as a Pre-service Non-urgent Claim or a Post-service
Claim).

 

Post-service Claims:

 

a.                                       If the claimant has provided all of the
information needed to process the claim, in a reasonable period of time, but not
later than 30 days after receipt of the claim, unless an extension has been
requested, then prior to the end of the 15-day extension period.

 

b.                                      If the claimant has not provided all of
the information needed to process the claim and additional information is
requested during the initial processing period, then the claimant will be
notified of a determination of benefits prior to the end of the extension
period, unless additional information is requested during the extension period,
then the claimant will be notified of the determination by a date agreed to by
the Plan Administrator and the claimant.

 

9

--------------------------------------------------------------------------------


 

Extensions – Pre-service Urgent Care Claims.

 

No extensions are available in connection with Pre-service Urgent Care Claims.

 

Extensions – Pre-service Non-urgent Care Claims.

 

This period may be extended by the Plan for up to 15 days, provided that the
Plan Administrator both determines that such an extension is necessary due to
matters beyond the control of the Plan and notifies the claimant, prior to the
expiration of the initial 15-day processing period, of the circumstances
requiring the extension of time and the date by which the Plan expects to render
a decision.

 

Extensions – Post-service Claims.

 

This period may be extended by the Plan for up to 15 days, provided that the
Plan Administrator both determines that such an extension is necessary due to
matters beyond the control of the Plan and notifies the claimant, prior to the
expiration of the initial 30-day processing period, of the circumstances
requiring the extension of time and the date by which the Plan expects to render
a decision.

 

Calculating Time Periods.

 

The period of time within which a benefit determination is required to be made
shall begin at the time a claim is deemed to be filed in accordance with the
procedures of the Plan.

 

5.4                               Claims Appeal Procedure

 

Nature of Denial

 

The notice of a denial of a claim shall be written in a manner calculated to be
understood by you and shall set forth:

 

a.                                       The specific reason for the denial;

b.                                      Specific references to the pertinent
Plan provisions on which the denial is based;

c.                                       A description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation as to why such information is necessary; and,

d.                                      An explanation of the Plan’s claims
procedures.

 

5.5                               Timing of an Appeal

 

Pre-Service Claims:  Special Rule

 

For Pre-service Urgent Care Claims, if the claimant chooses to orally appeal,
claimant may telephone the Senior Manager of Human Resources at 510-574-1400. 
To file an appeal in writing, the claimant’s appeal must be addressed as follows
and faxed to the following number: 510-574-1447.

 

All Other Claims

 

Within 180 days after the receipt of the above material, the claimant shall have
a reasonable opportunity to appeal the claim denial to the Plan Administrator
through the Contract Administrator for a full and fair review.  The claimant or
his duly authorized representative may:

 

a.                                       Request a review upon written notice to
the Contract Administrator;

b.                                      Review pertinent documents; and,

c.                                       Submit issues and comments in writing.

 

10

--------------------------------------------------------------------------------


 

5.6                               Timing of Notification of Benefit
Determination on Review

 

The Plan Administrator shall notify the claimant of the Plan’s benefit
determination on review within the following timeframes:

 

Pre-service Urgent Care Claims:  As soon as possible, taking into account the
medical exigencies, but not later than 72 hours after receipt of the appeal.

 

Pre-service Non-urgent Care Claims:  Within a reasonable period of time
appropriate to the medical circumstances, but not later than 30 days after
receipt of the appeal.

 

Concurrent Claims:  The response will be made in the appropriate time period
based upon the type of claim – Pre-service Urgent, Pre-service Non-urgent or
Post-service.

 

Post-service Claims:  Within a reasonable period of time, but not later than 60
days after receipt of the appeal.

 

Calculating Time Periods.  The period of time within which the Plan’s
determination is required to be made shall begin at the time an appeal is filed
in accordance with the procedures of this Plan, without regard to whether all
information necessary to make the determination accompanies the filing.

 

The decision of the Plan Administrator through the Contract Administrator, shall
be written and shall include specific reasons for the decision, written in a
manner calculated to be understood by the claimant, with specific references to
the pertinent Plan provisions on which the decision is based.  Should you
receive an adverse determination of the appeal, you have the right to file a
second appeal.  The second appeal must be filed no later than 30 days from the
date indicated on the response letter to the first appeal. The timing of
response to the second appeal shall be made in accordance with the same time
guidelines as those outlined for the first appeal.

 

5.7                               Requirements for Medicaid

 

To the extend required by Section 609 of ERISA with respect to group health
plans, effective August 10, 1993, payment of benefits with respect to a
Participant will be made in accordance with any assignment of rights made by or
on behalf of such Participant as required by a state plan of medical assistance
approved under Title XIX of the Social Security Act pursuant to Section
1912(a)(1)(A) of such Act (as in effect on the date of enactment of the Omnibus
Budget Reconciliation Act of 1993). In enrolling a Participant or in determining
or making any payments for benefits for benefits to or on behalf of the
Participant, the fact that such Participant is eligible for or is provided
medical assistance under a state plan for medical assistance under Title XIX of
the Social Security Act will not be taken into account for purposes of this
Plan. To the extent that payment has been made under a state plan for medical
assistance approved under Title XIX of the Social Security Act in any case in
which the Plan, after applying the Plan’s claims filing deadlines and other
general procedures, has a legal liability to make payments for items or services
constituting such assistance, payment for benefits under the Plan will be made
in accordance with any state law which provides that the state has acquired the
rights of the Participant to such payment for such items or services.

 

5.8                               Privacy of Information

 

In the administration of this Retiree Health Care Plan, Protein Design Labs,
Inc. may be required to use or disclose protected information for purposes of
paying or causing to be paid benefits under this Plan. PDL has established the
following policy regarding the use and disclosure of protected information. PDL
hereby agrees to:

 

11

--------------------------------------------------------------------------------


 

•                                          Not use or disclose information other
than as permitted or required by the plan document or by law;

•                                          Ensure that any agents to whom it
provides protected information agrees to the same restrictions and conditions
that apply to the plan sponsor;

•                                          Not use or disclose the information
for employment-related actions and decisions or in connection with any other
benefit or employee benefit plan of the plan sponsor;

•                                          Report to the group health plan any
use or disclosure inconsistent with plan provisions;

•                                          Make protected information available
as required under other privacy rule provisions;

•                                          Make internal practices and records
regarding protected information available to the HHS Secretary; and,

•                                          Where feasible, return or destroy all
protected information received from the group health plan when no longer needed
for the purpose for which disclosure was made.

 

12

--------------------------------------------------------------------------------


 

SECTION VI - GENERAL PROVISIONS

 

6.1                               Nonguarantee of Employment

 

Nothing contained in This Plan shall be construed as a contract of employment
between PDL and any Employee, or as a right of any Employee to be continued in
the employment of PDL, or as a limitation of the right of PDL to discharge any
of its Employees, with or without cause.

 

6.2                               Mailing Notices

 

Notices, accountings and reports required to be given by the Plan Administrator
may be given by the Plan Administrator by personal delivery or by mail addressed
to the party involved at the last address of such party recorded on the general
address files of the plan Administrator.  If given by mail, the date of mailing
shall be deemed to be the date as of which the same was given or furnished to
the addressee.  Any notice required under the plan may be waived in writing by
the person entitled to such notice.

 

6.3                               Submitting Notices

 

All notices, designations and elections of Participants shall be submitted to
the Plan Administrator on forms and to the address specified by the Plan
Administrator.

 

6.4                               Non-Assignability

 

It is a condition of the Plan, and all rights of each person eligible to receive
benefits under the Plan shall be subject thereto, that no right or interest of
any such person in the Plan shall be assignable or transferable in whole or in
part, either directly or by operation of law or otherwise, including, but not by
way of limitation, exclusion, levy, garnishment, attachment, pledge, or
bankruptcy, but excluding devolution by death or mental incompetence, and no
right or interest of any such person in the Plan shall be liable from, or
subject to, any obligation or liability of such person, including claims for
alimony or the support of any spouse.

 

6.5                               No Guarantee of Tax Consequences

 

Neither the Administrator nor (PDL) makes any commitment or guarantee that any
amounts paid to or for the benefit of a Participant under the Plan will be
excludible from the Participant’s gross income for federal or state tax nor that
any other favorable tax treatment will apply to or be available to any
Participant with respect to such amounts.  It shall be the obligation of each
Participant to determine whether each payment under this Plan is excludible from
the Participant’s gross income for federal and state tax purposes, and to notify
the Administrator if the Participant has reason to believe that any such payment
is not so excludible.

 

6.6                               COBRA Applicability

 

Under certain circumstances, this Plan may be subject to the continuation of
health care provisions of Section 4980B of the Code as amended.

 

6.7                               Governing Law

 

The Plan is intended to constitute an accident and health plan with the meaning
of Section 105 of the Code.  To the extent not preempted by ERISA, this Plan
shall be construed in accordance with the Code and the laws of the State of
California.

 

13

--------------------------------------------------------------------------------


 

6.8                               Gender and Number

 

Whenever used in the Plan, words in the masculine gender shall include masculine
or feminine gender, and unless the context otherwise requires, word in the
singular shall include the plural, and words in the plural shall include the
singular.

 

6.9                               Official Document

 

This contains all of the operative provisions of this Plan.  Any conflict
between the provisions of this document and any other document purporting to
explain the rights, benefits, or obligations of the parties hereunder shall be
resolved in favor of This Plan document.  In the event that a tribunal of
competent jurisdiction shall determine in a final judgment or decree that one or
more of the provisions of this Plan is invalid due to the provisions of
applicable law, this Plan shall be interpreted as if the invalid language had
been stricken from its provisions and the remainder of the Plan document
continued in full force and effect.

 

6.10                        Amendment or Modification

 

The Plan may at any time and from time to time be amended or modified by written
instrument duly adopted by PDL. Other provisions of this Plan notwithstanding,
this Plan may be amended or modified only with regard to the eligibility
requirements contained in Section II, paragraphs 2.1 through 2.8 of this Plan
document or in such other manner as required by law to maintain the status of
the Plan under the Internal Revenue Code or such other applicable federal law. 
Any such amendment, or modification shall become effective on such date as PDL
shall determine. No such amendment or modification, shall deprive any
Participant of any benefits payable for expenses incurred prior to the date of
such amendment or modification.

 

6.11                        Plan Termination

 

Protein Design Labs, Inc. and any successor to PDL may terminate this Plan at
any time in the future for any reason, but only with regard to employees who are
not Participants in the Plan at the time of its termination. In the event of
Plan termination, the plan will remain in effect and subject to modification
until such time as all participants in the Plan at the time of its termination
have ceased participation pursuant to the provisions of Section 2.4 of this
Plan.

 

IN WITNESS WHEREOF, the duly authorized representative of PDL has executed this
Plan this           day of                              , 20     ,on behalf of
Protein Design Labs, Inc. to evidence the adoption of the Plan as set forth
herein.

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

14

--------------------------------------------------------------------------------


 

APPENDIX A

 

Eligibility

 

It is agreed that any termination of the employment relationship between Dr.
Laurence Korn and PDL, other than for “Cause”, as such term is defined in
Section 7(a) of that certain Special Compensation and Continued Employment
Agreement dated May 1, 2002 by and between PDL and Dr. Korn, or as a result of
Dr. Korn’s death, shall be deemed a retirement under the plan.

 

15

--------------------------------------------------------------------------------


 

APPENDIX B

 

Protein Design Labs, Inc., Retiree Health Care Plan

 

1.                                      Effective Date

 

This Plan shall take effect on June 1, 2003.

 

2.                                      Benefits

 

The applicable benefits and coverage options provided under this Plan are set
forth in the Summary Description for each of PDL’s health and dental plan
options available to the active employees of PDL. The availability of coverage
options will be determined by PDL from time to time. A Participant who elects
coverage under an applicable plan option will receive the benefits provided by
that plan.

 

3.                                      Source of Benefits

 

Benefits under any health plan whether insured or self insured will be provided
and paid solely by the Policy Issuer and pursuant to the terms the insurance
policy or service contract. PDL neither guarantees nor has any responsibility
for the quality of the health care or services provided or arranged by a Policy
Issuer, nor the level of benefits provided under any insurance policy or service
contract.

 

4.                                      Policy Issuers

 

Issuers

 

Policy Numbers

 

Coverage

 

 

 

 

 

 

 

California Physician’s Service

 

NH 0017

 

Medical Care (HMO)

 

 

 

 

 

 

 

California Physician’s Service

 

086455

 

Medical Care (PPO)

 

 

 

 

 

 

 

Delta Dental Plan of California

 

7396

 

Dental Care

 

 

 

 

 

 

 

Kaiser Permanente

 

38513

 

Medical Care

 

 

5.                                      Monthly Contributions

 

 

 

Retiree

 

Dependents

 

 

 

 

 

 

 

Retiree Health Plan

 

none

 

25% of premium for
dependents

 

 

16

--------------------------------------------------------------------------------
